{¶ 11} I concur in judgment and opinion except for the sympathy comment in footnote two. While I agree that the sentencing statute is complex to the point of being convoluted and perhaps ill-advised, almost ten years have passed since it became effective. As they say in the Nike commercials, maybe it's time to "Just do it!", regardless of its problematic nature. Griffin  Katz, Ohio Felony Sentencing Law (2004 Ed.), Baldwin's Ohio Handbook series, contains both sample judgment entries (Chapter 14) and a Felony Sentencing Quick Reference Control Guide (Appendix F), in addition to detailed guidance in various chapters. Thus, the time has come for us to enforce the statute unapologetically.
                             JUDGMENT ENTRY
It is ordered that the judgment be reversed, the case be remanded for further proceedings consistent with this opinion and that appellant recover of appellee costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Scioto County Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Harsha, J.: Concurs with Concurring Opinion
McFarland, J.: Concurs in Judgment  Opinion